DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a sensor device comprising: a processor; and a memory device having instructions that are executable by the processor to cause the sensor device to perform operations comprising: capturing probe data from a user device, the probe data including one or more network addresses of one or more wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point and connection information about wireless links between the user device and the one or more wireless access points to which the user device has connected prior to attempting the current connection; and providing provide the probe data and a user device identifier for comparing the probe data to access point network addresses associated with attributes to determine an attribute for a user of the user device.

In regard amended claim 8, the prior arts of record do not teach or disclose a method comprising: capturing, by a sensor device, probe data from a user device, the probe data including one or more network addresses of one or more wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point and connection information about wireless links between the user device and the one or 

In regard amended claim 15, the prior arts of record do not teach or disclose a non-transitory computer-readable storage medium including instructions that are executable by a processor to cause the processor to perform operations comprising: receiving probe data from a user device, the probe data including one or more network addresses of one or more wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point and connection information about wireless links between the user device and the one or more wireless access points to which the user device has connected prior to attempting the current connection; and providing the probe data and a user device identifier for comparing the probe data to access point network addresses associated with attributes to determine an attribute for a user of the user device.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 09/10/2021



/PHIRIN SAM/Primary Examiner, Art Unit 2476